Citation Nr: 1619757	
Decision Date: 05/16/16    Archive Date: 05/27/16

DOCKET NO.  10-44 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hearing loss of the left ear as secondary to service-connected right bundle branch block with hypertension.  

2.  Entitlement to service connection for a low back disorder, to include as secondary to a service-connected right knee medial collateral ligament strain.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

N.K., Associate Counsel



INTRODUCTION

The Veteran had active service from January 1988 to November 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the VA Regional Office (RO) in Waco, Texas.  

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) system.  Virtual VA contains additional VA treatment records and other documents duplicative of what is in the VBMS file or irrelevant to the claims on appeal.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The evidence of record demonstrates that left ear hearing loss was not caused or aggravated by the service-connected right knee medial collateral ligament strain (right knee disability). 
 
2.  The evidence of record demonstrates that a lumbar spine disorder did not have its onset in service or within one year of service, and was not caused or aggravated by active military service or a service-connected right knee disability.


CONCLUSIONS OF LAW

1.  The criteria for an award of service connection for left ear hearing loss have not been met on a secondary basis.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.310 (2015).
 
2.  The criteria for an award of service connection for a lumbar spine disorder have not been met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. 
§ 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In service connection claims, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In this case, the RO provided the Veteran with a notification letter in February 2009, prior to the initial decision on the claim.  In the letter, the RO notified the Veteran of the evidence necessary to substantiate the claim and of the division of responsibilities in obtaining such evidence.  The letter also explained how disability ratings and effective dates are determined.

Next, the duty to assist contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim. 38 C.F.R. § 3.159 (2015).  VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2015).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran was also afforded multiple VA examinations that, taken together, are fully adequate to decide the claims.  Regarding the auditory disorder as to the secondary service connection issue, a March 2015 VA examiner provided an etiological opinion and another March 2015 VA examiner reviewed the claims file; provided an opinion, and provided a supporting explanation for the opinion provided.  Regarding the spine disorder, the November 2009, May 2013 and May 2014 and March 2015 VA examiners noted review of the claims file.  Additionally, the 2015 examiner explained the basis for the opinions provided and considered the relevant evidence of record, including the Veteran's lay statements and submissions.

Additionally, the issues in this case were remanded in March 2013, March 2014 and November 2014, respectively.  The March 2013 Board remand requested records, and that the Veteran be provided VA examinations regarding left ear hearing loss and the lumbar spine disorder.  The March 2014 Board remand requested an additional VA examination regarding whether the Veteran's hearing loss was due to noise exposure the Veteran had in service.  The remand also requested a new opinion with regard to the Veteran's low back disorder, as the previous opinion had inadequate rationale.  In November 2014, the Board remand requested a secondary opinion with regard to the Veteran's left ear hearing loss.  Moreover, the Board requested another VA opinion address the Veteran's separately diagnosed lumbar strain with regard to his claim for service connection for a lumbar spine disorder.  Examinations responsive to the remand requests were accomplished.  Additionally, all requested records were obtained.  As such, the Board finds that there has been substantial compliance with the terms of the remand directives.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal. 

Entitlement to Service Connection for Left Ear Hearing Loss as Secondary to Right Bundle Branch Block with Hypertension

The Veteran asserts that he has left ear hearing loss as a result of his service connected right bundle branch block with hypertension.  The Board notes that in the November 2014 remand of this issue, the Board bifurcated the issue of service connection for hearing loss on a direct and presumptive basis, and denied such in a Board decision.  Therefore, as this issue has already been adjudicated by the Board, it will not address it any further and turns to whether service connection can be granted on a secondary basis.  

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.  Secondary service connection may be granted for a disability which is proximately due to, or the result of, a service-connected disorder.  38 C.F.R. § 3.310(a).  Secondary service connection may be found in certain instances in which a service-connected disability aggravates another condition.  When aggravation of a veteran's nonservice-connected condition is proximately due to, or the result of, a service-connected condition, the veteran shall be compensated for the degree of disability - but only that degree - over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  

Here, the Veteran is service-connected for right bundle branch block with hypertension.  The issue, therefore, is whether the Veteran's left ear hearing loss was either caused or aggravated by this disability.  

At the May 2014 VA examination, the examiner noted that any change in the Veteran's hearing from discharge to the present was more likely due to, among other things, medical conditions (hypertension, heart problems, stroke) in the fifteen years following service.  

Two March 2015 VA examinations are of record.  In a March 4, 2015 opinion report, the examiner opined that the RBBB with hypertension did not cause the left ear hearing loss.  The examiner's rationale was that upon review of the record, RBBB with hypertension was initially noted at discharge in November 1994, but no significant change in hearing was noted during service or within one year.  A March 27, 2015 VA examination was then conducted.  The Veteran reported first noting hearing loss in 1989 or 1990.  He was diagnosed with right branch bundle block in approximately 1992, prior to service discharge.  Diagnosis was made when being evaluated for high blood pressure; hypertension was also diagnosed at that time.  He reported no specific treatment for RBBB, but that he took blood pressure medication.  He was hospitalized for chest pains in 2013 and still has weekly chest pain.  He has smoked for over 35 years and had no plans to quite.  The examiner reviewed the prior VA examinations of record, and the other relevant medical records.  The examiner opined that the left ear hearing loss was not aggravated by his RBBB with hypertension, noting that the hearing loss has progressed over time, but that the RBBB with hypertension has not shown any evidence of progression during that time period.  The examiner also noted that his hypertension is relatively controlled on current medications, and that he has no symptoms attributable to the RBBB with hypertension.  The examiner further explained that the progression of hearing loss is variable, but risk factors include noise exposure, ototoxins, infections, smoking, and hormonal factors.  He noted that RBBB with hypertension is not known to be a causative factor.  

The Board finds that the most probative evidence of record demonstrates that the left ear hearing loss is not caused or aggravated by the service-connected RBBB with hypertension.  The March 2015 VA opinions were provided upon examination and a review of the relevant medical records.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (noting that the central issue in determining the probative value of an opinion is whether the examiner was informed of the relevant facts in rendering a medical opinion).  Additionally, the examiners provided supporting explanations.  The Board thus accords significant probative value to these opinions.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (holding that a mere medical conclusion is insufficient to permit the Board to make an informed decision regarding the probative value of that opinion).  The 2014 VA opinion is not accorded significant weight as it is inconclusive and without supporting rationale.  See Stefl, 21 Vet. App. at 125. 

To the extent that the Veteran believes that the service-connected right bundle branch blockage has caused or aggravated his left ear hearing loss disability, he is not competent to provide such an etiological opinion, as opposed to providing statements regarding hearing loss symptoms.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (noting that lay testimony is competent to establish observable symptomatology but not competent to establish medical etiology or render medical opinions).  This is because the determining of the effect of an internal medical condition such as an audiological disorder, or hearing loss, is a complex medical determination for which the Veteran is not qualified.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).  Moreover, any testimony in this regard is outweighed by the specific findings of the VA examiners. 

As such, the criteria for secondary service connection have not been met and the Veteran's claim is denied.

Entitlement to Service Connection for a Lumbar Spine Disorder, to include as Secondary to a Right Knee Disability

In January 2011 the Veteran filed a claim for entitlement to service connection for a lumbar spine disability.  

Service connection may be established for disability resulting from injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  A chronic condition whether as manifest during service or manifest to a compensable degree within a presumptive window following service, applies only to those chronic diseases listed in 38 C.F.R. 
§ 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  This list includes arthritis degenerative joint disease.  See 38 C.F.R. § 3.309(a). 

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).  However, in order for the presumption to apply, the evidence must indicate that the disability became manifest to a compensable degree within one year of separation from service.  38 C.F.R. § 3.307.

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In order to establish entitlement to service connection for a disability, the Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

In addition, service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

Lay testimony is competent to establish a diagnosis where the layperson is competent to identify the medical condition, is reporting a contemporaneous medical diagnosis, or describes symptoms that support a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt will be resolved in each such issue in favor of the claimant.  38 U.S.C.A. § 5107(b) ; 38 C.F.R. 
 § 3.102.  An appellant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany v. Brown, 9 Vet. App. 518 (1996).

Initially, the Board finds that the Veteran is not entitled to presumptive service connection for his back disorder.  Lumbar spine degenerative joint disease was not diagnosed as of a 2009 VA examination, but was present as of a 2013 VA examination.  The Veteran's STRs are negative for any arthritis diagnosis.  Accordingly, the evidence does not show notation of a chronic condition, arthritis, during service, nor within one year of service discharge, and service connection is not warranted on this basis.  See 38 C.F.R. §§ 3.303(b), 3.307(a), 3.309(a); Walker, 708 F.3d 1331.
 
Regarding service connection on a direct basis, the 2014 and 2015 VA examinations provided diagnoses of lumbar strain and lumbar degenerative joint disease.  A 2013 VA x-ray report noted mild arthritis of the back.  Therefore, the first element of Shedden is satisfied, as the Veteran has a current disability of a low back disability.  

Turning to element two, in-service occurrence of an event, injury, or disease, the Veteran's service treatment records, to include his November 1994 separation examination, do not indicate any back complaints, treatment, or diagnoses.  The Veteran has asserted that his firefighting duties, to include carrying heavy loads and duck walking, caused his disorders.  He has also testified that he has had back pain since service.  However, the Veteran denied recurrent back pain on his service discharge report of medical history.  Based on the Veteran's lay statements, however, there is at least competent evidence of in-service event.

The issue, therefore, is whether any current back disorders are related to active service, to include his duties as a firefighter.  The competent and probative evidence of record does not establish a causal relationship between the Veteran's currently diagnosed low back disorders and his military service.  The Veteran was afforded VA examinations in November 2009, May 2013, May 2014 and a VA opinion was issued in March 2015 for his low back disorder.  The Board notes that the matter was remanded in March 2013, March 2014 and November 2014 for new VA opinions, as the opinions from May 2013 and 2014 were lacking adequate rationale, or lacking discussion of the Veteran's prior diagnosis of lumbar strain.  

The 2009 VA examiner diagnosed lumbar spine strain and opined that it was not caused by the right knee medial collateral ligament strain as the knee was stable and there were no complaints of back pain in the records.  This was found inadequate because the examiner did not address the Veteran's duties during active service.  

A May 2013 VA examiner opined that the lumbar spine disorder was not related to active service, noting that the DJD was more likely due to normal wear and tear and aging changes.  The examiner made this determination based on lack of treatment.  The examiner also opined that there was no nexus between the lumbar spine DJD and the right knee as the Veteran walked with a normal gait.  This was found inadequate because the examiner relied solely on a lack of treatment in service and did not address aggravation by the right knee disability.  

A May 2014 VA examiner found that the lumbar spine disability was not related to service because the Veteran did not recall any specific spine injury or strain and was not treated during service.  This opinion, too, relied solely on lack of treatment during service, without considering whether the disorder was otherwise related to service.  Additionally, this opinion was provided by a cardiologist. 

At his most recent VA examination in March 2015, the examiner reviewed the claims file, including the prior VA examinations.  The Veteran reported back pain was of gradual onset.  The examiner noted the Veteran's history of firefighter duties during service, including carrying heavy loads.  The examiner also noted the Veteran's history working in civilian law enforcement, including 1 year as a police officer, 7 years as a correctional officer, and 6 years as dispatcher.  The examiner noted diagnoses of lumbar strain and degenerative disease.  The examiner then opined that the spine disability was less likely than not related to his service, noting that the Veteran did not note experiencing lumbar pain or problems during service and that the current findings of degenerative joint disease were more likely due to the Veteran's normal aging changes, as well as normal wear and tear of lifestyle, and less likely than not due to his service 19 years ago

The Board finds that this opinion is significantly probative.  The examiner reviewed the relevant medical evidence and interviewed and examined the Veteran.  The examiner provided a supporting explanation for the opinions provided.  

The Veteran has consistently asserted that his low back disorder is due to his duties as a firefighter during service.  The Veteran is competent to report his duties during service.  But the Veteran is not competent to provide an opinion regarding whether those duties caused a later diagnosed disorder, to include lumbar strain and degenerative joint disease.  These are complex internal medical processes not capable of lay observation like varicose veins and ringing in the ears.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge acquired through the senses - that which the veteran heard, felt, saw, smelled, or tasted).  Here, establishing the etiology of a lumbar spine disorder is not capable of lay observation but requires medical knowledge.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011) (noting that lay persons are competent to provide opinions on some medical issues); but see Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (noting that lay persons not competent to diagnose cancer).  Additionally, the Veteran's assertions are outweighed by the VA examiner's findings that took into account the in-service military duties, the relevant medical evidence, and an examination of the Veteran.

For the reasons and bases expressed above the Board finds that the weight of the probative evidence is against the Veteran's claim of entitlement to service connection for a low back disability on a direct basis.  The Board now turns to consideration on a secondary basis, as due to the Veteran's service-connected right knee disability.

Here, it is undisputed that the Veteran is currently diagnosed with lumbar spine disorders.  Furthermore, the Veteran is service connected for a right knee disability.  The issue is therefore whether the Veteran's low back disability was either caused or aggravated by his service connected disability.

The March 2015 VA examiner specifically stated that it was less likely than not that the Veteran's low back disorders were caused or aggravated by his service connected right knee disability.  Specifically, the examiner noted that it was more likely that the Veteran's lumbar spine disorder was related to the gradual progression of natural aging of the spine and later occupational duties as a civilian after his completion of his military service.  He further noted studies lacking support of the notion that lumbar spine degenerative disease can be due to weight bearing joints such as knee joints.  He noted that there was no evidence of record of the Veteran being evaluated and treated for a lumbar spine disability when treating for his bilateral knee conditions; further, he noted that the March 2015 examination showed normal ambulatory gait.  For these same reasons, the examiner found minimal probative evidence of aggravation of the lumbar spine by the right knee disability.  

The Board finds that this March 2015 examiner's opinion includes a meaningful rationale that is rooted in the examiner's review of the Veteran's claims file and in physical examinations of the Veteran.  Here, the Board attaches great weight to the opinion that is based upon a review of the record and provides a supporting explanation. 

While the Veteran asserts that his service-connected right knee disability has caused or aggravated the low back disorders, he is not competent to provide such an etiological opinion, which requires specialized orthopedic knowledge, as opposed to lay observation.  See Kahana, 24 Vet. App. at 435; Jandreau, 492 F.3d at 1377 n.4.  Regardless, the Veteran's assertions are outweighed by the more specific findings of the VA examiner.  Accordingly, the evidence of record demonstrates that the Veteran's lumbar spine disorder is not secondary to his right knee disability.

As such, the criteria for secondary service connection have not been met and the Veteran's claim is denied.


ORDER

Service connection for hearing loss of the left ear as secondary to right bundle branch block with hypertension is denied.  

Service connection for a low back disorder, to include as secondary to a service-connected right knee disability is denied.




____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


